Title: Remarks & Occurs. in Septr. [1770]
From: Washington, George
To: 




Septr. 4th. Got on the 2d. Floor (or rather the last Floor the walls being at their Height) of my Mill.
The Hound Bitch stately brought 7 Puppies viz 2 dogs & 5 Bitches 1 of the former dead—remaing. 1 dog & 5 Bitches.
 


13. Sett 3 Negroe Men, to Wit Harry, George & Frank to Work upon my Mill Race.
 


14. Two more men came to work on it from the Neck—to wit—Neptune and George.
Morris at Doeg Run began to sow his third Cut of Wheat.
 


20. Finishd Sowing Wheat in the Neck. Also at Muddy hole. This day also Dominicus Gubner a Dutch Smith set into work at the Rate of £32 pr. Ann he to be found when at Work here and to have the Plantn. on which John Crook livd (to settle his Family at) & Work in any thing he pleases rent free.



   
   Before this date GW had employed Gubner as a blacksmith on a daily basis, paying him 3s. a day for each of 19 days that he had previously worked in the shop at Mount Vernon (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 325). Under the terms of the one-year contract signed today, Gubner agreed to do blacksmithing for GW on a regular basis, attending to his business in GW’s shop “at all hours & seasons that is customary & proper for a Smith to work at” and making up all time lost “by negligence, Sickness, or any private concerns of his own” (DLC:GW). The plantation on which John Crook had lived was apparently part of the Mount Vernon tract; it was first rented by Crook from GW in 1755, two years before GW began to acquire other lands in the area. Crook ceased to live there after 1767 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 71, 128, 244). Gubner occupied the plantation and worked for GW until the fall of 1773, his contract being twice renewed with no changes in terms (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 34).



 


22. Receivd from Edwd. Snickers the Millstones he was to get for [me] which were thinner by two Inch⟨es⟩ than what were bespoke.


   
   GW paid Snickers £20 for these stones when he stopped at Snicker’s ordinary 30 Nov. 1770 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 329).



